Affirmed and Memorandum Opinion on Remand filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-11-00149-CR

                   MARVIN DWAYNE SMITH, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1147188

                MEMORANDUM OPINION ON REMAND


      Appellant Marvin Dwayne Smith appeals his conviction for aggravated
assault with a deadly weapon. On original submission, appellant argued that there
was insufficient evidence in the record to support court costs of $230 reflected in
the judgment. We agreed and modified the trial court’s judgment to delete the
specific amount of costs assessed. Smith v. State, No. 14-11-00149-CR; 2013 WL
655703 (Tex. App.—Houston [14th Dist.] Feb. 21, 2013) vacated and remanded,
No. PD-0380-13; 2014 WL 6392161 (Tex. Crim. App. Apr. 16, 2014). The Court
of Criminal Appeals vacated our judgment and remanded in light of its opinion in
Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs because the report itemized the accrued
court costs, was certified by the district clerk, and was signed by a deputy clerk.
Johnson, 423 S.W.3d at 393. The JIMS report in this record is a compliant bill of
costs because it contains an itemized list of costs, is certified by the district clerk,
and is signed by a deputy district clerk. See id. at 392–93. The fact that the bill of
costs was not prepared until after the court signed the judgment does not defeat the
lawfulness of the bill of costs. Id. at 394. (“[M]atters pertaining to the imposition
of court costs need not be brought to the attention of the trial court, including a bill
of costs prepared after a criminal trial.”).

      The trial court assessed $230 in costs against appellant. The sum of the
itemized costs in the JIMS report is $230. There being no challenge to any specific
cost or the basis for the assessment of such cost, the bill of costs supports $230 of
the costs assessed in the judgment.

                                               2
      On remand, we affirm the trial court’s judgment.



                                            PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3